Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00588-CV

                          IN RE GUARDIANSHIP OF Laverne T. CADY

                         From the Probate Court No. 2, Bexar County, Texas
                                   Trial Court No. 2018-PC-4312
                           Honorable Veronica Vasquez, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 23, 2019

DISMISSED FOR LACK OF JURISDICTION

           Thomas R. Pearson and Laverne T. Cady, both pro se, seek to appeal the trial court’s

August 6, 2019 order appointing a temporary guardian of Cady’s estate. After the clerk’s record

was filed, we issued a show cause order, questioning our jurisdiction over this appeal and directing

appellants to respond to our concerns regarding appealability of the order and Pearson’s standing

to appeal and to offer a reasonable explanation for failing to timely file the notice of appeal.

           Appellants’ response to our show cause order does not provide any argument or authority

on the question of the appealability of the order appointing a temporary guardian of Cady’s estate.

An order under the Estates Code is final and appealable if “there is an express statute . . . declaring

the phase of the probate proceedings to be final and appealable” or if the order “adjudicates a

substantial right” and “disposes of all issues in the phase of the proceeding for which it was
                                                                                        04-19-00588-CV


brought.” De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006). Otherwise, the order is

interlocutory and is appealable only if the interlocutory appeal is expressly authorized by statute.

Stary v. DeBord, 967 S.W.2d 352, 352 (Tex. 1998). There is not a statute expressly providing the

appointment of a temporary guardian is a “final and appealable” “phase” of a guardianship

proceeding. This court has held an order appointing a temporary guardian is not final and

appealable because it does not dispose of all issues in or end a phase of the proceeding. See In re

Guardianship of C.Y.B.,Jr., No. 04-11-00780-CV, 2012 WL 76914 (Tex. App.—San Antonio Jan.

11, 2012, no pet). Further, there is no statute that makes an interlocutory order appointing a

temporary guardian appealable. Accordingly, we hold the order sought to be appealed is

interlocutory, and we lack jurisdiction to review the order by direct appeal. See id.

        We also lack jurisdiction over this appeal because appellants’ notice of appeal was not

timely filed. An appeal from an interlocutory order is accelerated. TEX. R. APP. P. 28.1(a). A notice

of accelerated appeal is due twenty days after the order was signed, or a motion for extension of

time to file the notice of appeal is due fifteen days later. See TEX. R. APP. P. 26.1(b), 26.3. The

notice of appeal was filed September 3, 2019, thirty-one days after the August 6, 2019 order, and

no motion for extension of time was filed. Because appellants filed their notice of appeal beyond

the time allowed by rule 26.1(b), but within the fifteen-day period for moving for an extension, we

implied a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (1997). Our

show cause order required appellants to offer a reasonable explanation for failing to file the notice

of appeal timely. See id.; TEX. R. APP. P. 10.5(1)(C), (2). Appellants’ response to our show cause

order states only that they move for an extension of time and “pray for forgiveness.” No

explanation for the late filing is provided. We therefore deny the implied motion for extension of

time.




                                                -2-
                                                                                   04-19-00588-CV


       We dismiss this appeal for lack of jurisdiction. Because of our disposition of this appeal,

we need not address the question of Pearson’s standing to appeal.

                                                PER CURIAM




                                              -3-